PER CURIAM.
We affirm the trial court’s October 1997 order extending Mr. Wisniewski’s commitment due to continuing insanity. See Fla. R.Crim. P. 3.218. Mr. Wisniewski has been so detained since November 1994. We are aware that he has had another hearing in late 1998 and presumably will have another hearing at the end of this year. In light of the disputed testimony in this record, we would suggest that the appointment of two or three experts pursuant to Florida Rule of Criminal Procedure 3.218(c) would be appropriate for the next hearing if that did not occur at the 1998 hearing.
ALTENBERND, A.C.J., and WHATLEY and NORTHCUTT, JJ., Concur.